Citation Nr: 1219842	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Wife



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1955 to April 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO denied the appellant's claim for entitlement to service connection for tinnitus in the August 2009 rating decision, and denied the appellant's claim to reopen his claim for entitlement to service connection for hearing loss in the October 2009 rating decision.

In April 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 2005 rating decision denied the appellant's claim for entitlement to service connection for hearing loss on the basis of no nexus to service; no appeal was taken from that determination.  

2.  Evidence received subsequent to the December 2005 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss.

3.  The evidence of record is in equipoise as to continuity of symptomatology of tinnitus since service.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final as to the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the December 2005 rating decision to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate 

the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim for entitlement to service connection for tinnitus, a July 2009 letter fully satisfied the duty to notify provisions.  In regard to the appellant's claim to reopen his claim for entitlement to service connection for hearing loss, a letter dated in September 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The September 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private treatment records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an October 2011 medical examination to obtain an opinion as to whether any tinnitus found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an examination to the appellant in October 2011 to determine whether his hearing loss was related to service.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. 
 Hearing Loss

Legal Criteria - New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Legal Criteria- Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including hearing loss and/or tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   


 Analysis

The appellant contends that he is entitled to service connection for hearing loss.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In a December 2005 rating decision, the RO denied entitlement to service connection for hearing loss.  The RO found that the appellant did not have a diagnosis of hearing loss that began in or was aggravated by his military service nor was there evidence that hearing loss had manifested to a compensable degree within one year following separation from service.  The RO noted that an April 1960 service treatment record showed that an ear, nose and throat physician (ENT) found that there was no active ear disease and that the problem for which he was seen dated prior to service.  The appellant did not appeal the December 2005 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, private treatment records and a VA audiological examination report from December 2005.  

The evidence added to the record subsequent to the last final denial includes an August 2009 private audiological test report, lay statements from the appellant's wife and children, an October 2011 VA audiological examination report, the appellant's hearing testimony, and copies of the appellant's service treatment records.  

The August 2009 private audiological test report reflects that the appellant had moderate to severe hearing loss.  The August 2009 private audiological test report is new, as it post-dates the December 2005 rating decision.  However, it is not material.  The audiological test report does not indicate whether the appellant's hearing loss is related to service.  The fact that the appellant had a hearing loss disability was already of record at the time of the December 2005 rating decision.  As the August 2009 private audiological test report does not indicate that the appellant's hearing loss is related to service, it does not raise a reasonable possibility of substantiating the claim.  The August 2009 private audiological test does not provide new and material evidence as to any unproven element of the appellant's claim.  Thus, it is not new and material.  

The claims file contains statements from the appellant's wife, son and daughter.  In an August 2009 statement, the appellant's son stated that he first recalled his father's hearing loss during his early college years, around 1985.  In an August 2009 statement, the appellant's wife stated that she had known the appellant for over twenty years and at the time they met, his hearing was not good.  She stated that over the years it had deteriorated.  In a statement dated in August 2009, the appellant's daughter stated that her father's hearing had been less than adequate for some time now.  She noted that he needed to turn the volume on the TV up.  As lay witnesses, the appellant's wife, son and daughter are competent to report symptoms capable of lay observation, such as observing the appellant having trouble hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, their statements are presumed to be credible.  The August 2009 statements are new, but they are not material.  As noted above, the fact that the appellant had a hearing loss disability was already noted at the time of the December 2005 rating decision.  The statements only indicate that the appellant had experienced hearing loss since the 1980s at the earliest.  They do not indicate that the appellant has hearing loss since service or that there is a nexus between the appellant's hearing loss and service.  Thus, the statements do not provide new and material evidence as to any unproven element of the appellant's claim.

The claims file contains copies of the appellant's service treatment records.  The claims folder reflects that the appellant's service treatment records were associated with the claims file in August 2005 and were considered by the RO in the December 2005 rating decision.  The copies received by the Board since the appellant's claim to reopen are duplicates of the service treatment records already of record.  As the duplicate service treatment records are cumulative and redundant of evidence previously of record, they are not new and material. 

The appellant was seen for a VA examination in October 2011.  The VA examiner reviewed the appellant's claims file and service treatment record.  Following an audiological examination, the VA examiner found that the appellant's hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  The October 2011 VA examination post-dates the last final rating decision and is thus new evidence.  However, as the October 2011 VA examiner found that the appellant's hearing loss was not related to service, the VA examination does not raise a reasonable possibility of substantiating the claim and is not material.   

Finally, the appellant and his wife provided testimony at a Board hearing in April 2011 and provided statements in support of his claim.  In an August 2009 statement on a VA Form 21-4142, the appellant stated that he believed that his degenerative hearing loss was directly related to his service in the U.S. Navy as a jet aircraft engine mechanic.  The appellant stated that he did not have hearing difficulties prior to service.  (April 2011 Board Hearing Transcript (Tr.) at p. 4)  He stated that he was exposed to noise while working on jet engines on the flight deck.  (Tr. at p. 5)  The appellant testified that he had experienced a decreased ability to hear while he was in service which never improved.  (Tr. at p. 8)  He stated that the first time he went to a doctor about his hearing loss was around 2009.  (Tr. at p. 11)  The appellant's wife testified that she noticed the appellant's hearing loss beginning in 2006.  (Tr. at p. 13)  She stated that she first met the appellant in 1987.  (Id.)  

The Board finds that the testimony of the appellant and his wife is not new and material.  The appellant's wife did not meet the appellant until more than 25 years after the appellant's discharge from service.  Thus, she is not competent to report that the appellant has had hearing loss since service.  Additionally, as a lay person, she is not competent to report that the appellant's hearing loss is related to service.  Similarly, as a lay witness, the appellant is not competent to report that his hearing loss is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The appellant had also previously asserted that he had experienced hearing loss since service at the December 2005 VA examination, which was of record prior to the December 2005 rating decision.  Thus, his assertion was not new.  The fact that the appellant had a current hearing loss disability was also of record at the time of the last final rating decision in December 2005.  Consequently, the appellant and his wife's hearing testimony and statements do not constitute new and material evidence to warrant reopening of his claim for service connection.  

After reviewing the evidence submitted by the appellant and added to the file since the December 2005 rating decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant's hearing loss is related to service.  In the absence of evidence of a nexus between the appellant's current hearing loss disability and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for hearing loss is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant's hearing loss is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Tinnitus

Legal Criteria

As noted above, service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain disabilities, such as tinnitus, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is warranted.

The October 2011 VA examination report reflects that the appellant reported having recurrent bilateral tinnitus.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Consequently, the evidence reflects that the appellant has a current tinnitus disability, satisfying the first element of a service connection claim.

The appellant's service treatment records do not indicate that he reported having had symptoms of tinnitus in service.  A December 1955 enlistment examination report reflects that the appellant's ears were normal.  In a December 1955 report of medical history, the appellant denied having had ear, nose or throat trouble.  

Service treatment records from June 1957 reflect that the appellant was treated for an ear infection.  An April 1960 separation examination report reflects that the appellant's ears were normal.  The appellant's whisper voice hearing test was normal, but the audiometer test indicated that the appellant had right ear hearing loss.  An April 1960 ear, nose and throat physician consultation report reflects that the appellant's hearing loss did not appear to represent active ear disease, was unilateral, and not inhibiting to usual kinds of activities.  The physician stated the hearing loss dated from prior to enlistment and would not prevent a routine discharge from service. 

A December 2005 VA examination report reflects that the appellant reported the presence of non-localizing tinnitus, which was reported to be periodic and was described as occurring two to three times a month.  The appellant filed a claim for entitlement to service connection for tinnitus in July 2009.  

In an August 2009 statement, the appellant stated that his primary duty was a jet aircraft mechanic.  He stated that he would trouble shoot, maintain, repair and rebuild jet engines.  As such engines would have to be tested before, during and after repairing was completed, he stated that this could and did require being in loud noise for extended periods of time.  The appellant's DD Form 214 reflects the he received training on a J65 engine.  At the April 2012 hearing, the appellant stated that he would sometimes take off his hearing protection while working on the flight deck to communicate with other service members.  (April 2012 Hearing Transcript (Tr.) at p. 5)  The appellant is competent to report that he was exposed to loud noise in service.  The Board finds the appellant's statements to be credible and consistent with his service.  Consequently, the Board finds that the appellant was exposed to loud noise in service.

The October 2011 VA examination report reflects that the appellant reported having recurrent tinnitus.  He complained of constant ringing tinnitus in both ears since the early 1960s.  The VA examiner reviewed the claims file.  In regard to the etiology of the tinnitus, the VA examiner checked a box indicating that the appellant had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The October 2011 VA examiner found that the appellant's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner stated that although the separation audiogram showed hearing loss in the right ear, that type of loss was not consistent with exposure to loud noise, which causes a high-frequency hearing loss.  The VA examiner noted that the appellant did receive treatment for an ear infection during military service, but at the time of discharge, an ENT (ear, nose and throat) exam indicated that hearing loss ". . . does not appear to represent active ear disease. . ." and went on to state that hearing loss ". . . dates from prior to enlistment. . ."  As the October 2011 VA examiner provided rationales for his opinion that the appellant's hearing loss was not related to service, and for his opinion that the appellant's tinnitus was related to the appellant's hearing loss, the Board finds the VA examiner's opinion to be probative.

At the April 2012 Board hearing, the appellant testified under oath that he had had ringing in his ears since service.  (Tr. at p. 4)  The appellant's representative stated that the appellant was testifying of continuous ringing in the ear which was significant because that indicated tinnitus.  (Tr. at p. 20)  

The appellant has contended that his tinnitus is related to his exposure to noise in service.  Although a lay person may be competent to report the etiology of a disability, tinnitus is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of his tinnitus, the Board finds that the probative value of any such opinion is outweighed by that of the October 2011 VA examiner, who has education, training and experience in evaluating the etiology of tinnitus. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

As a lay person, the appellant is competent to report symptoms capable of lay observation such as ringing in the ears.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The appellant has specifically stated that he has had tinnitus since service following exposure to loud noise.  The October 2011 VA examination report reflects that the appellant reported having had tinnitus since the early 1960s.  The appellant is competent to report the date of onset of tinnitus, as he is competent to observe ringing in the ears.  The Board finds the appellant's statements to be credible as they are consistent with the circumstances of his service.  Although there is no objective clinical evidence of record that the Veteran reported having symptoms of tinnitus prior to the December 2005 VA examination, the Veteran has provided sworn testimony, deemed competent and credible, that he has had continuous symptoms of tinnitus since service.  As such, the Board finds that the evidence is in equipoise as to continuity of symptomatology of tinnitus since service.

With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports the appellant's claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim for entitlement to service connection for hearing loss is not reopened, and the appeal is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


